DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudar US 2017/0356393.
	Regarding claim 1, Dudar discloses a method for operating a controller of a vehicle, comprising: estimating a time that a temperature at a location in an evaporative emissions system will be within a threshold temperature of ambient temperature; and waking a controller from a sleep mode at the estimated time. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 2, Dudar discloses wherein the time is estimated according to one of a plurality of cooling curves. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 3, Dudar discloses where each of the plurality of cooling curves follow an exponential decay trajectory. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 4, Dudar discloses where the sleep mode is a mode where operation of the controller is reduced to a first power consumption level that is lower than when a power consumption level of the controller when the vehicle is activated. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 5, Dudar discloses beginning a diagnostic after waking the controller, the diagnostic performed without the vehicle being activated by a user. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 6, Dudar discloses where the diagnostic is an evaporative emissions breach diagnostic. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 7, Dudar discloses where the time is determined via Euler's number. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 8, Dudar discloses vehicle system, comprising: an evaporative emissions system of a vehicle including a fuel vapor storage canister and a fuel tank; and a controller including executable instruction stored in non-transitory memory that cause the controller to wake from a sleep mode to an operating mode in response to an estimated amount of time for a temperature of the evaporative emissions system to be within a threshold temperature of ambient temperature. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 9, Dudar discloses where the estimated amount of time is based on Euler's number. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 10, Dudar discloses where the estimated amount of time is determined via a cooling curve. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 11, Dudar discloses additional instructions to return the controller to the sleep mode in response to ambient temperature increasing. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 12, Dudar discloses additional instructions to estimate a second time for the temperature of the evaporative emissions system to be within the threshold temperature of ambient temperature in response to the ambient temperature increasing. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 13, Dudar discloses additional instructions to wake the controller from the sleep mode in response to the second estimated amount of time. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 14, Dudar discloses additional instructions to sense a temperature within a fuel tank of the evaporative emissions system. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 15, Dudar discloses additional instructions to perform a diagnostic in response to waking the controller from the sleep mode. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 16, Dudar discloses method for operating an evaporative emissions system, comprising: estimating a time that a temperature at a location in an evaporative emissions system will be within a threshold temperature of ambient temperature; waking a controller from a sleep mode at the estimated time; and entering the controller to the sleep mode in response to the temperature at the location not being within the threshold temperature of ambient temperature. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 17, Dudar discloses performing a diagnostic in response to the controller being within the threshold temperature of ambient temperature after waking the controller. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 18, Dudar discloses where the diagnostic is a breach diagnostic. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 19, Dudar discloses where the time is estimated from one of a plurality of evaporative emissions system cooling curves. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Regarding claim 20, Dudar discloses selecting one of the plurality of evaporative emissions system cooling curves based on ambient temperature to estimate the time. See FIG. 2, 4B, and 7 and paragraphs [0023] and [0104]-[0106].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747